EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese parent Application No. TW107113984, filed on 04/25/2018 was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Tim Xia on 05/04/2021.

The application has been amended as follows: 

In the Claims:
In claim 1, line 22-24, the limitation “the engagement portion of the first engagement component is unidirectionally and detachably engaged with the at least one second engagement component” has been amended to read 
-- the first engagement component is unidirectionally and detachably engaged with the engagement portion of the at least one second engagement component --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-10 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a chain guide assembly having the particular structure and functionally configured to operate in the specific manner recited within independent claim 1. That is, the resistance applying assembly of the chain guide assembly comprising a first engagement component, at least one second engagement component, a shaft seat, and a control component; at least one second engagement component including an engagement portion, a tail portion, and a pivot portion located between and connected to said engagement portion and said tail portion; said pivot portion pivotably disposed on a movable member; and the control component is in contact with said tail portion; wherein, the control component is designed to facilitate the unidirectional and detachable engagement between the engagement portion of the at least one second engagement component and the first engagement component in the engaged position, and also designed to detach the engagement portion of the at least one second engagement component from the first engagement component in the released position. As detailed in the previous office action (dated 02/24/2021), Chan (U.S. PGPUB 2017/0343063) and Calendrille (U.S. PGPUB 2016/0375959) appears to be the closed related applicable prior art references to applicants claimed invention. However, as further set forth in the previous office action (in the section titled “Allowable Subject Matter”), Chan and Calendrille, either individually or in combination, fail to disclose or render obvious a chain guide assembly comprising a resistance applying assembly with a first engagement component, at least one second engagement component, and a control component, all having the exact features, specific arrangement/ orientation of components, or the precise functional configuration described within claim 1. Therefore, claim 1 limitations appears to include allowable subject matter over prior art cited by the examiner; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the chain guide assembly claimed by the applicant in claims 1-10, is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571)272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654